 Case: 2:20-cv-03052-ALM-KAJ Doc #: 15 Filed: 01/19/21 Page: 1 of 5 PAGEID #: 64



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

Allen D. Bishop, III and                      :
Marcellus Murray                              :
                                              :       Case No. 20-cv-3052; 19-cv-5050
               Plaintiff(s),                  :
                                              :       Chief Judge Algenon L. Marbley
       v.                                     :
                                              :       Magistrate Judge Kimberly A. Jolson
Coulter Ventures, LLC DBA                     :
Rogue Fitness, et al.,                        :
                                              :
               Defendants.                    :


                                       OPINION & ORDER

                                       I.     INTRODUCTION

       This matter is before the Court on Defendant’s Unopposed Motion to Consolidate. (ECF

No. 9). Specifically, the Motion moves to consolidate this matter with the lawsuit captioned Scott

Lee Braun v. Coulter Ventures, LLC DBA Rogue Fitness, et al., Case No. 2:19-cv-05050-GCS-

KAJ (S.D. Ohio) (“the Braun lawsuit”). The Braun lawsuit is also pending before this Court. For

the reasons set forth below, this Court GRANTS Defendant’s Unopposed Motion to Consolidate.

(ECF No. 9).

                                        II.   BACKGROUND

       On June 15, 2020, Plaintiffs Allen Bishop and Marcellus Murray filed their Complaint in

this action against Defendants Coulter Ventures, LLC, dba Rogue Fitness, and its owners and head

managers, William Henniger and Caity Matter Henniger, alleging unlawful retaliation related to

their opting-in to the Braun lawsuit, in violation of the Federal Labor Standards Act of 1938

(“FLSA”), 29 U.S.C. §§ 201, et seq., and the Ohio Constitution. (ECF No. 1, ¶¶ 1, 10, 62).




                                                  1
 Case: 2:20-cv-03052-ALM-KAJ Doc #: 15 Filed: 01/19/21 Page: 2 of 5 PAGEID #: 65




        In the Braun lawsuit, plaintiffs, including Plaintiffs Bishop and Murray here, brought a

collective and class action against defendants for monetary, declaratory, and injunctive relief due

to an alleged failure to compensate employees for all hours worked and the correct amount of

overtime pay in violation of the FLSA, the Ohio Minimum Fair Wage Standards Act (“the Ohio

Wage Act”), O.R.C. §§ 4111.01, et seq., and the Ohio Prompt Pay Act (“OPPA”), committed by

only paying their non-exempt warehouse employees for the scheduled time they worked and not

for tasks necessary to their primary job duties performed before and after their schedule. Braun v.,

Case No. 2:19-cv-05050 (ECF Nos. 1, 10, 44).

        Defendants Coulter Ventures, William Henniger, and Caity Matter Henniger now move

for consolidation of this action with the Braun lawsuit. Plaintiffs do not oppose this Motion.

                                   III.    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 42(a), if actions before a court involve a common

question of law or fact, the court has the discretion to: (1) join for hearing or trial any or all matters

at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary

cost or delay. There need not be a “complete identity of legal and factual issues posed in the cases

which are the subject of the request.” J4 Promotions, Inc. v. Splash Dogs, LLC, Nos. 2:09-cv-136,

2:10-cv-432, 2010 WL 3063217, at *1 (S.D. Ohio Aug. 3, 2010). The underlying objective of

consolidation “is to administer the court’s business with expedition and economy while providing

justice to the parties.” Advey v. Celotex Corp., 962 F.2d 1177, 1180 (6th Cir. 1992) (internal

quotation marks and citation omitted). The Court must take care “that consolidation does not result

in unavoidable prejudice or unfair advantage.” Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th

Cir. 1993). If the conservation of judicial resources achieved through consolidation “[is] slight, the

risk of prejudice to a party must be viewed with even greater scrutiny.” Id.




                                                    2
 Case: 2:20-cv-03052-ALM-KAJ Doc #: 15 Filed: 01/19/21 Page: 3 of 5 PAGEID #: 66




                                      IV.     LAW & ANALYSIS

        For purposes of Rule 42 consolidation, questions of law and fact need not be

identical. MacLean v. Evans, Mechwart, Hambleton & Tilton, Inc., No. 2:09-CV-521, 2009 WL

2983072, at *2 (S.D. Ohio Sept. 14, 2009) (“[T]hese cases involve many of the same facts and

legal issues . . . and that is enough to justify consolidation.”) (internal quotation marks and citations

omitted). Rule 42 gives the Court discretion to consolidate as long as there are some common

questions of law or fact. Id. For example, consolidation may be found when some common

questions of fact and analysis of the complaints indicate that the legal issues are almost

identical. See Brewer v. Republic Steel Corp., 64 F.R.D. 591, 594 (N.D. Ohio 1974), aff’d, 513

F.2d 1222 (6th Cir. 1975).

        The instant lawsuit and the Braun case involve some of the same parties: Plaintiffs in the

instant case, Mr. Bishop and Mr. Murray, are also plaintiffs in the Braun lawsuit. The Defendants

in the instant case are the same ones as in the Braun lawsuit, i.e., Coulter Ventures, Mr. Henniger,

and Ms. Henniger. In addition, the actions arise out of similar, though not identical, underlying

series of events. As discussed above, the Braun lawsuit plaintiffs brought a collective and class

action against defendants for monetary, declaratory, and injunctive relief due to an alleged failure

to compensate employees for all hours worked and the correct amount of overtime pay in violation

of the FLSA, the Ohio Wage Act, and the Ohio Prompt Pay Act. The instant case emerges out of

the anti-retaliation provisions of the FLSA and the Ohio Constitution, and Plaintiffs seek

economic, compensatory, and punitive damages, as well as declaratory and injunctive relief after

Defendants allegedly demoted or terminated Plaintiffs after opting into the Bruan lawsuit.

        There is significant overlap in law and fact between the instant lawsuit and the Braun

lawsuit, which strongly supports consolidation.




                                                   3
 Case: 2:20-cv-03052-ALM-KAJ Doc #: 15 Filed: 01/19/21 Page: 4 of 5 PAGEID #: 67




          With these considerations in mind, the Court turns to the question of whether specific risks

of prejudice and possible confusion are overborne by the savings of litigant and judicial resources

achieved by consolidation or the risk of inconsistent adjudications. Where there are common issues

of law or fact, courts must then balance the benefit of expedience and judicial resources against

prejudice and jury confusion that may be caused by consolidation. Cantrell, 999 F.2d at 1011.

Factors that may cause prejudice and jury confusion include complex legal theories and factual

proof. See Choi v. Stevenson Co., No. 3:08–CV–0057–S, 2011 WL 1625055 (W.D. Kentucky Apr.

28 2011). Absent prejudice, consolidation is usually the most efficient method of adjudicating

cases arising from common law or fact. MacLean, 2009 WL 2983072, at *1. Efficiency is

determined by the need to analyze issues common to all parties, overlap in discovery, witnesses,

and evidence. Id. at *2; see also May v. U.S., 515 F. Supp. 600, 604 (S.D. Ohio 1981). Courts

should be particularly cautious, however, when considering consolidation for complex cases with

complex issues in a case that will be tried to a jury. Organic Chemicals, Inc. v. Carroll Products,

Inc., 86 F.R.D. 468, 469–70 (W.D.Mich.1980) (“[I]n complex cases with complex issues, justice

is often best served if issues are separated.” (citing Warner v. Rossignol, 513 F.2d 678 (1st Cir.

1975)).

          The Braun lawsuit is already pending before this Court. Consolidation of the instant lawsuit

with the Braun lawsuit will be the most efficient method of adjudicating these related matters.

Conducting discovery in a single case will also facilitate expediency.

                                         V.      CONCLUSION

          For the reasons set forth above, this Court GRANTS Defendant’s Unopposed Motion to

Consolidate. (ECF No. 9). Thus, the instant lawsuit is hereby consolidated with the lawsuit




                                                   4
 Case: 2:20-cv-03052-ALM-KAJ Doc #: 15 Filed: 01/19/21 Page: 5 of 5 PAGEID #: 68




captioned Scott Lee Braun v. Coulter Ventures, LLC DBA Rogue Fitness, et al., Case No. 2:19-cv-

05050-GCS-KAJ (S.D. Ohio)




       IT IS SO ORDERED.

                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE
DATED: January 19, 2021




                                              5
